[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 11-11457                  SEP 30, 2011
                            Non-Argument Calendar              JOHN LEY
                                                                 CLERK
                          ________________________

                  D.C. Docket No. 2:10-cr-00325-VEH-RRA-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

MARLON CHRISTOPHER SIMMONS,

                                                         Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                              (September 30, 2011)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Marlon Christopher Simmons, who conditionally pleaded guilty to

possessing an unregistered firearm or destructive device, 26 U.S.C. § 5861(d),
appeals the denial of his motion to suppress. Simmons argues that the affidavit in

support of the search warrant failed to provide probable cause to search his home,

the warrant “fail[ed] to state with any particularity” the items to be seized, and the

search of his home exceeded the scope of the search warrant. We affirm.

      The district court did not err when it denied Simmons’s motion to suppress.

The affidavit provided probable cause to conclude that Simmons had used a

cellular telephone to threaten to kill officers of the Birmingham Police Department

and that the cellular telephone was located inside Simmons’s residence. See

United States v. Kapordelis, 569 F.3d 1291, 1310 (11th Cir. 2009). The affidavit

stated that Simmons had made the threat that morning “from a cellular phone . . .

number (714) 213-1425” that Simmons “did not have . . . in his possession” when

he had been arrested, and that officers had observed Simmons go “to and from

[his] residence since the phone call was received and before his arrest.” Because

of the open-ended nature of Simmons’s threat, the warrant, which permitted

officers to seize “any and all evidence of the crime of a terrorist threat from a

cellular phone . . . number (714) 213-1425,” was “as specific as the circumstances

and the nature of the activity under investigation permit[ted],” United States v.

Blum, 753 F.2d 999, 1001 (11th Cir. 1985). The warrant gave the officers lawful

access to Simmons’s house and permitted them to make “a search . . . [as]

                                           2
extensive as reasonably necessary . . . to locate” Simmons’s cellular telephone and

any object that he could use to effectuate his threat. United States v. Jackson, 120

F.3d 1226, 1228 (11th Cir. 1997). Based on that warrant, Officer Carla Bingham

was permitted to search a duffle bag that she observed lying open on the floor and

inside which she discovered components used to make a pipe bomb.

      We AFFIRM Simmons’s conviction.




                                         3